In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 21-3336
WILLIAM GROVES,
                                                  Plaintiff-Appellant,
                                 v.

SOUTH BEND COMMUNITY SCHOOL CORPORATION,
                                   Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
         Northern District of Indiana, South Bend Division.
          No. 3:18-cv-00979 — Jon E. DeGuilio, Chief Judge.
                     ____________________

  ARGUED SEPTEMBER 19, 2022 — DECIDED OCTOBER 19, 2022
                ____________________

   Before WOOD, SCUDDER, and JACKSON-AKIWUMI, Circuit
Judges.
   SCUDDER, Circuit Judge. After not receiving two athletic ad-
ministration positions at public high schools in South Bend,
Indiana, William Groves invoked Title VII and brought re-
verse discrimination claims. The district court carefully re-
viewed the evidence presented at summary judgment and
saw nothing allowing a jury to ﬁnd that the School District, in
2                                                   No. 21-3336

oﬀering the positions to a Black applicant, discriminated
against Groves because he is white. We agree and aﬃrm.
                                I
                               A
   South Bend Community School Corporation, which we
will refer to as the School District, consists of 29 schools, in-
cluding four traditional high schools: Adams, Clay, Riley, and
Washington. William Groves is a longtime employee of the
School District. He started in 1991 as a social studies teacher
and in 2007 became the athletic director at Adams High
School.
    In 2017 Groves applied to serve as Corporation Director of
Athletics, a newly created, District-wide position. Superinten-
dent Kenneth Spells interviewed four applicants and ulti-
mately recommended Seabe Gavin for the position. Dr. Spells
explained that Gavin interviewed very well, inspiring conﬁ-
dence in his ability to repair the School District’s strained re-
lationship with the Indiana High School Athletic Association.
Yet Groves interviewed poorly, with Dr. Spells ﬁnding it par-
ticularly oﬀ-putting that Groves seemed to boast of ﬁring 24
coaches during his tenure at Adams High School. And so too
did Dr. Spells question Groves’s ability to restore the School
District’s relationship with the IHSAA given that prior in-
stances of noncompliance with athletics regulations occurred
under Groves’s watch at Adams. The school board hired
Gavin for the position.
    Groves responded to not receiving the job by invoking Ti-
tle VII and suing the School District on a theory of reverse race
discrimination. He rooted his claim in the contention that he
was so much more qualiﬁed than Gavin for the Corporation
No. 21-3336                                                   3

Director of Athletics position that his not receiving it had to
be the product of unlawful discrimination. He alleged that Dr.
Spells, himself Black, wanted Gavin, who is also Black, in the
role.
    Groves’s lawsuit further focused on a second position he
applied for that likewise went to Gavin. In March 2019 the
School District announced the elimination of the Corporation
Director of Athletics position and the creation of a hybrid
Dean of Students/Athletics position at each of the four high
schools. Groves, Gavin, and seven other candidates applied
for the four new positions. Although Groves received an in-
terview, an oﬀer never followed. Gavin, however, fared bet-
ter. Principal Shawn Henderson oﬀered the Riley High School
position to Gavin, explaining that he earned the job in large
part based on the quality of the answers he gave during his
interview.
    Groves amended his original complaint to add a claim of
race discrimination based on his not receiving one of the new
Dean of Students/Athletics positions and a claim of retaliation
for the elimination of his athletic director position.
                               B
    Discovery ensued and in time the School District moved
for summary judgment on all counts. The district court
granted the motion, explaining that Groves had failed to iden-
tify any evidence upon which a jury could rely to ﬁnd he did
not receive the two jobs in question because of his race.
    The district court’s reasoning proceeded in a couple of
steps. First, the court rejected Groves’s contention that he was
much more qualiﬁed than Gavin for either of the two posi-
tions—so much so, at least as Groves insisted, that race
4                                                  No. 21-3336

discrimination was the only explanation for his not receiving
either job. The district court explained that the record evi-
dence did not show Groves to be substantially more qualiﬁed
than Gavin. To the contrary, while Groves had more experi-
ence as an athletic director, Gavin had relevant high school
coaching experience. Further, both applicants, the district
court continued, met the only criteria that the School District
required (and posted) for the position—holding a bachelor’s
degree and driver’s license.
    Second, the district court addressed an aspect of Gavin’s
background that came to light well after the challenged hiring
decisions (in fact, during discovery) that most troubled
Groves: Gavin had a criminal record—indeed two felony con-
victions from the 1990s. Groves found it shocking the School
District did not know about these convictions and claimed
that the District chose to bury its head in the sand by pur-
posely not following its written policy of running background
checks on new hires. By Groves’s account, this too showed
that the reasons the School District gave for not hiring him for
either of the two positions were false and pretextual, with the
real reason being that he was white. The district court rejected
this contention because the evidence showed that the School
District interpreted its background check policy as applying
only to external hires, not existing employees moving to a
new position.
    At bottom, the district court emphasized that it saw noth-
ing in the record suggesting that race ever came up, directly
or indirectly, during the challenged hiring processes. So sum-
mary judgment was proper for the School District on Groves’s
claims of race discrimination. The district court likewise
No. 21-3336                                                     5

rejected Groves’s claim of retaliation because he had aban-
doned it at summary judgment.
   Groves now appeals, challenging the district court’s ad-
verse rulings on his two race discrimination claims.
                                II
                                A
    In reviewing the district court’s summary judgment deci-
sion, we take our own fresh look at the record and draw all
inferences in favor of the nonmoving party—here, Groves.
See Joll v. Valparaiso Cmty. Sch., 953 F.3d 923, 928 (7th Cir.
2020). The overarching question “is simply whether the evi-
dence would permit a reasonable factﬁnder to conclude that
the plaintiﬀ’s race” caused the adverse employment action.
Ortiz v. Werner Enters., Inc., 834 F.3d 760, 765 (7th Cir. 2016).
    At summary judgement, Groves invoked the familiar
McDonnell Douglas burden-shifting framework in an eﬀort to
press his claim of reverse race discrimination to trial. See
McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Under
McDonnell Douglas, the plaintiﬀ shoulders the initial burden
of showing what the law calls a prima facie case of discrimi-
nation. See id. at 802; Bless v. Cook County Sheriﬀ’s Oﬀ., 9 F.4th
565, 574 (7th Cir. 2021) (outlining the four elements of a prima
facie case of reverse race discrimination). The burden then
shifts to the defendant employer to oﬀer a nondiscriminatory
justiﬁcation for the challenged employment action. At the ﬁ-
nal step, the plaintiﬀ must prove that the employer’s prof-
fered nondiscriminatory reason amounted to pretext for dis-
crimination. See Purtue v. Wisconsin Dep’t of Corr., 963 F.3d
598, 602 (7th Cir. 2020).
6                                                        No. 21-3336

    Plaintiﬀs like Groves most often seek to show pretext by
pointing to “weaknesses, implausibilities, inconsistencies, or
contradictions” in the nondiscriminatory justiﬁcation that
would permit a reasonable jury to infer that the employer did
not tell the truth. Parker v. Brooks Life Sci., Inc., 39 F.4th 931, 938
(7th Cir. 2022) (quoting Marnocha v. St. Vincent Hosp. & Health
Care Ctr., Inc., 986 F.3d 711, 721 (7th Cir. 2021)). But identify-
ing an inconsistency (or even a lie) is not necessarily suﬃcient
to prove that the employer’s rationale was pretext for discrim-
ination. What ultimately matters is causation: the plaintiﬀ
must point to evidence that would allow a jury to ﬁnd a con-
nection between the statutorily protected factor (here, race)
and the adverse action (here, Groves not receiving either of
the two athletic administration jobs). See Joll, 953 F.3d at 929.
Right to it, the controlling question is “whether a reasonable
jury could ﬁnd prohibited discrimination.” Bass v. Joliet Pub.
Sch. Dist. No. 86, 746 F.3d 835, 840 (7th Cir. 2014).
                                  B
   The parties agree that the case turns on the ﬁnal factor in
the McDonnell Douglas framework—pretext. To fend oﬀ sum-
mary judgment, Groves had to show not only that the School
District lied about its reason for not hiring him , but also that
the true reason was because of racial discrimination. He did
not clear this hurdle.
   Start with Groves’s contention that the School District dis-
regarded its background check policy when hiring Gavin to
serve as the Corporation Director of Athletics. See Baines v.
Walgreen Co., 863 F.3d 656, 664 (7th Cir. 2017) (“An employer’s
unusual deviation from standard procedures can serve as cir-
cumstantial evidence of discrimination.”). The district court
rightly recognized that Groves did not address the School
No. 21-3336                                                    7

District’s approach to internal hires with evidence—all he has
is his own speculation. He identiﬁed no instances of the
School District running background checks on existing em-
ployees seeking new, internal positions and oﬀered no per-
sonal knowledge of the District’s actual practices. Groves’s
evidentiary shortcoming proves fatal because, for its part, the
School District came forward with the explanation that it has
always viewed its policy as applying only to external hires.
On the record Groves assembled, he fell short of identifying a
factual dispute for a jury to resolve at trial. It was his burden
to do so to defeat summary judgment.
   Groves fared no better on his second contention that he
was far more qualiﬁed than Gavin for the position in question.
Here, too, the district court was right to conclude that Groves
was only looking at half of the evidentiary picture. Yes, he
may have been the more qualiﬁed candidate on paper alone.
But the School District explained that side-by-side resume
comparisons were not only the measure. How applicants per-
formed in interviews greatly mattered, and, on this score, the
record showed that Gavin outperformed Groves by a long
shot.
    Dr. Spells conducted the interviews and later testiﬁed that
Gavin inspired conﬁdence that he could help the School Dis-
trict rebuild its relationship with the IHSAA. Groves’s inter-
view, on the other hand, did not go well and left Dr. Spells
uneasy about hiring him. These assessments, subjective
though they may be, were entirely proper, especially given
the absence of anything in the record suggesting that consid-
erations of race inﬂuenced Dr. Spells’s decision to hire Gavin
as the School District’s Corporation Director of Athletics.
8                                                    No. 21-3336

    On this record, Groves has failed to convince us that there
would be “no dispute among reasonable persons of impartial
judgment that [he] was clearly better qualiﬁed for the posi-
tion.” Robertson v. Dep’t of Health Servs., 949 F.3d 371, 381 (7th
Cir. 2020) (emphasis in original) (quoting Millbrook v. IBP, Inc.,
280 F.3d 1169, 1180–81 (7th Cir. 2002)); see also Joll, 953 F.3d
at 934 (explaining that the Millbrook rule applies when com-
peting qualiﬁcations account for the plaintiﬀ’s only evidence).
                                C
    Groves’s second claim concerning the Dean of Stu-
dents/Athletics position also fell short. Once again the evi-
dence before the district court at summary judgment showed
that Gavin received the role at Riley High School based
largely on the quality of his interview. Principal Shawn Hen-
derson oversaw the interview and testiﬁed that, on balance,
Gavin performed well and showed himself qualiﬁed for the
new position. Groves, by contrast, interviewed poorly, rank-
ing last among all nine applicants in the scoring compiled by
the School District’s interview committee. Furthermore, the
diﬀerence in qualiﬁcations on paper between Groves and
Gavin had narrowed by the time the School District created
the new position: Gavin had accumulated two more years of
relevant experience by serving as the Corporation Director of
Athletics.
    Having taken our own look at the evidence, we see no er-
ror in the district court’s entry of summary judgment for the
School District on this claim.
                               III
   Groves advances a range of other contentions he sees as
suggesting pretext and, by extension, reverse race
No. 21-3336                                                9

discrimination. We have considered each of these points and
ﬁnd none of them additive or persuasive. In the end, Groves’s
case suﬀered from a failure of proof—he alleged a theory and
account of reverse race discrimination but ultimately never
backed it with enough evidence to allow a jury to ﬁnd in his
favor. For these reasons, we AFFIRM.